Mr. Justice White
delivered the opinion of the court.
Each party to this case is a party, either as plaintiff in error or defendant in error, to case No. 8434, which has just been determined.
The controlling facts of the cases are identical and constituted but one case in the trial court. After judgment in this court the eases were consolidated. The opinion in No. 8434 determines the questions in this case and the same orders there entered will be entered here.

Jtidgment affirmed in part and reversed in part.

Chief Justice Hill and Mr. Justice Bailey concurring.